Citation Nr: 1415990	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-18 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to January 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Hearings were held in September 2011 and August 2012 before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge (VLJ), respectively.  Transcripts of both hearings are in the file.  


FINDING OF FACT

The evidence of record reflects a post-service diagnosis of obstructive sleep apnea that is linked to service, as well as frequent and persistent symptomatology congruent with this diagnosis dating back to the Veteran's active duty.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 101(21), (24), 106, 1101, 1110, 1112, 1113, 1116, 1154(a) 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim to establish service connection, which constitutes complete grants of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  Also, any deficiency with regard to the Decision Review Officer (DRO) or Board hearing is harmless.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2) (2013).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

Analysis

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran asserts that he has experienced frequent and persistent symptoms of obstructive sleep apnea since service.  The report of a January 2010 VA sleep study at VA reflects a diagnosis of obstructive sleep apnea, and thus, element (1) is demonstrated 

The Veteran's service treatment records show complaints of daytime sleepiness, although, at that time, this symptom was attributed to a May 2000 aneurysm.  Also, the competent and credible written submissions and testimony of the Veteran, his wife, and his adult daughter amply demonstrates in-service symptoms congruent with obstructive sleep apnea, including loud snoring, gasping for air while sleeping, and daytime sleepiness and fatigue.  Washington and Rucker, both supra.  Accordingly, element (2) has been met.  

Concerning element (3), evidence of a nexus between the Veteran's currently-diagnosed obstructive sleep apnea and his in-service symptomatology, the only nexus opinion of record is favorable to the Veteran's claim.  

In a June 2011 statement, Dr. Karambay recounted the in-service and current symptomatology associated with obstructive sleep apnea, and opined that "it is quite likely that [the Veteran] was suffering from obstructive sleep apnea during his active duty."  

The Board finds that the June 2011 opinion is consistent with the Veteran's reports of experiencing frequent and persistent symptoms of sleep apnea during and since service.  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."(emphasis added)); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Here, there is ample evidence of frequent and persistent symptoms of the Veteran's obstructive sleep apnea dating from his active duty until the present, as recounted above.  Throughout the appeal period, to include at testimony at the September 2011 and August 2012 hearings, the Veteran and his family members have asserted that he has experienced frequent and persistent symptomatology attributable to low back and lung disabilities since service.  As noted above, the Veteran and his family are certainly competent to report symptoms which he has experienced first-hand.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).  Moreover, the Veteran's reports of frequent and persistent symptoms since service are bolstered by the service treatment records, reflecting in-service daytime sleepiness and fatigue during and since service.  

Because the reported symptoms and medical history conveyed by the Veteran and his family members are congruent with the available in-service and post-service medical evidence, the Board finds these statements to be credible and highly probative in establishing frequent and persistent sleep apnea symptoms since service.  Washington, supra.  

Therefore, in view of the June 2011 nexus opinion, the lay and medical evidence of frequent and persistent sleep apnea symptoms during and since service, and the lack of any evidence to the contrary, the Board finds that there is adequate evidence to warrant service connection for this disability.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Accordingly, the Board finds that service connection for obstructive sleep apnea must be granted.  

ORDER

Entitlement to service connection for obstructive sleep apnea is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


